672 F.3d 1125 (2012)
UNITED STATES of America, Plaintiff-Appellee,
v.
David YEPEZ, Defendant-Appellant.
United States of America, Plaintiff-Appellant,
v.
Audenago Acosta-Montes, Defendant-Appellee.
Nos. 09-50271, 09-50409.
United States Court of Appeals, Ninth Circuit.
March 1, 2012.
Timothy C. Perry, Assistant U.S. Attorney, Office of the U.S. Attorney, San Diego, CA, for Plaintiff-Appellee.
Michael Edmund Burke, Esquire, San Diego, CA, for Defendant-Appellant.

ORDER
KOZINSKI, Chief Judge:
Upon the vote of a majority of nonrecused active judges, it is ordered that these cases be reheard en banc pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to any court of the Ninth Circuit.
Judge CHRISTEN did not participate in the deliberations or vote in these cases.